Citation Nr: 0420488	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left wrist, including carpal tunnel syndrome, tendonitis, and 
arthritis.

2.  Entitlement to service connection for a respiratory 
disorder, including reactive airways disease and asthma.

3.  Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
December 1999.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 2000, that in pertinent part denied the 
veteran's claims of entitlement to service connection for 
asthma/restrictive airways disease, carpal tunnel syndrome of 
the left wrist, and degenerative joint disease of the right 
and left knees.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claims folder reveals that further 
action is necessary to comply with the VA's duty to assist in 
the development of her claim.  See 38 C.F.R. §§  3.159 
(2003).

The veteran's claims folder does not contain a copy of the 
veteran's service medical records beyond the November 1999 
separation examination.  Review of the claims folder 
indicates that the veteran's service medical record was lost 
on two occasions during her period of active service, once at 
Ft. Benning, Georgia, in 1992, and again at Ft. Hood, Texas, 
in 1996.  While these early medical records may not be 
available, the service medical records from the period of 
service from 1996 to December 1999 should be.  Review of the 
veteran's statements in support of her claim indicate that 
she dates the onset of treatment for her claimed conditions 
to approximately 1997.  An electronic communication with the 
National Personnel Records Center (NPRC) indicates that a 
request was made for any service medical records on the 
veteran.  It is unclear from the notations in the record 
whether a search was completed or if completed what the 
results of the search were.

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Review of the claims folder 
indicates that the most recent VA examination took place 
prior to the veteran's separation from service in November 
1999.  

At the Board hearing in March 2004, the veteran asserted that 
her symptoms have continued since separation from service and 
she has continued to receive treatment both with private 
medical providers and within the VA health care system.  The 
records of treatment for her claimed disabilities dating 
subsequent to her service must be associated with the claim 
folder.  VA treatment and evaluation records are 
constructively included within the record. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records. Id.


Accordingly, this case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  All 
attempts and the results obtained should 
be documented within the claims folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her bilateral 
degenerative joint disease of the knees, 
any left wrist disorder, and any 
respiratory disorder since her separation 
from service in December 1999.  After 
securing necessary releases, the RO 
should obtain these records.  The Board 
notes that the veteran mentioned 
treatment at the Washington, D.C., VA 
Medical Center (VAMC) and the Kaiser 
Woodbridge clinic.

3.  Following completion of the actions 
in paragraphs 1 and 2, the veteran should 
be afforded a VA orthopedic examination 
to determine the nature and etiology of 
any disorder of the left wrist and 
bilateral knees.  The examiner should 
explicitly note review of the veteran's 
medical records.  The examiner is 
requested to opine whether any disorder 
of the veteran's left wrist or knees is 
present.  If any disorder of the left 
wrist or knees is found to be present, 
the examiner is requested to opine 
whether it is at least as likely as not 
that the current disorder arose during or 
is etiologically related to any event 
that occurred during the veteran's period 
of active service from October 1983 to 
December 1999.  The examiner should note 
if degenerative joint disease of the 
veteran's knees is found whether this 
represents a separate disease entity 
which is causally related to the 
previously service-connected bilateral 
anterior knee pain syndrome, and lateral 
meniscus tear of the left knee.

4.  Following completion of the actions 
in paragraphs 1 and 2, the veteran should 
be afforded a VA pulmonary examination to 
determine the nature and etiology of any 
disorder of the respiratory system.  The 
examiner should explicitly note review of 
the veteran's medical records.  The 
examiner is requested to opine whether it 
is at least as likely as not that any 
current respiratory disorder arose during 
or is related to any event that occurred 
during the veteran's period of active 
service from October 1983 to December 
1999.

5.  The claims file must be reviewed and 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) must be completed.  See 
also 38 C.F.R. § 3.159 (2003).

6.  The veteran's claims of service 
connection for a left wrist disorder, 
bilateral degenerative joint disease of 
the knees, and a respiratory disorder 
should be readjudicated based upon a 
review of all evidence of record.  If any 
benefit sought remains denied, the veteran 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) and an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




